Title: To James Madison from William Pinkney, 25 January 1814
From: Pinkney, William
To: Madison, James


        
          Sir
          Baltimore. January 25h. 1814
        
        A Bill appears to have been introduced into the House of Representatives, the object of which is to make it the Duty of the Attorney General to be permanently at Washington. I find no fault with this Bill; but, as I am quite sure that my professional pursuits in Baltimore and Annapolis will render it impossible for me to comply with it, I beg Leave to tender to you the Resignation of my Office.
        I need not assure you, Sir, that I surrender up this appointment, as I accepted it, with a deep Sense of Gratitude for the proof of Confidence which it implied, and that, although the official Ties which bound me to you are now at an End, those of affection and Respect will endure forever. I have the Honour to be with sincere attachment Sir, Your faithful and obedient Servant
        
          Wm. Pinkney
        
      